Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 5/10/2022 has been entered. Claims 1-6 and 8-10 remain pending in this application. Applicant’s amendments have overcome each and every objection and rejection set forth in the non-final office action mailed 3/1/2022.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Frisoli, the closest prior art of record, discloses a dual-arm rehabilitation robot comprising a base, a position tracker, a host computer control center, two passive end-effectors, wherein the end-effectors are mounted on two arms that are mounted on a base and the end-effectors have a dynamic elastic adjustment device. Frisoli does not disclose “wherein the dynamic elastic adjustment device comprises a mounting plate, a dynamic adjustment housing, an end cover, a spring, a spring lower block, a linear bearing, and a telescopic column; the mounting plate, the dynamic adjustment housing, and the end cover are connected in sequence from top to bottom by screws; the spring is disposed within the dynamic adjustment housing; an upper end of the spring is connected to the mounting plate; a lower end of the spring fits through the end cover in a clearance fit by the spring lower block, and the lower end of the spring extends to an end of the telescopic column of an inner hole of the dynamic adjustment housing to form a fixed connection; the other end of the telescopic column is provided with a connecting flange; the linear bearing is fixed in the inner hole of the dynamic adjustment housing and is in sliding fit with the telescopic column.” and it would not be obvious to modify Frisoli with such a feature. The feature of a dynamic elastic adjustment device connecting the end effector to the arm comprising a spring between a mounting plate and a telescopic column would not have been obvious to add to Frisoli. Frisoli’s end effectors are mounted on an arm that goes along the arm of the user, being parallel and secured with the user’s limb. It would not have been obvious to add this detailed, complicated feature between these components in Frisoli. Further, the arms of the instant applicant are perpendicular to the arm of the user and used to push and pull the user’s arm thus the dynamic elastic adjustment system is used to accommodate movement as such whereas in Frisoli, since the arms are parallel, there is no pushing or pulling in the same way. 
Accordingly, claim 1 patentably defines over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799